Citation Nr: 0907536	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to an in-service sexual 
assault.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2005, the Veteran testified before a Decision Review 
Officer.  A copy of the hearing transcript is of record and 
has been reviewed.

On her substantive appeal, received in June 2005, the Veteran 
requested a personal hearing before a Veterans Law Judge 
(formerly referred to as "Members of the Board").  Such a 
hearing was scheduled in April 2008, however, the Veteran did 
not appear and has not offered any reason for such failure to 
report.  As such, the Veteran's hearing request is considered 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, claimed 
as secondary to in-service sexual abuse.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

When, as in this case, the Veteran was not engaged in combat, 
verification of her claimed stressors is required.  Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).

Here, a statement provided by the Mental Hygiene Consultation 
Division dated in September 1966, the month following service 
entrance, reflects that the Veteran had no physical or mental 
defects sufficient to warrant separation from the service, 
however it was noted that the Veteran had been diagnosed with 
a passive-dependent personality disorder, considered chronic 
and moderate, and which existed prior to service.  

Post-service, in 1971, the Veteran was hospitalized on 
account of suicidal ideations and was diagnosed with 
depressive neurosis.  The record beginning in 2002 shows a 
diagnosis of PTSD, which the Veteran related to a rape in the 
military.

The Veteran attributes the diagnosed PTSD to service, 
asserting sexual abuse in October 1966 by military police 
while sitting in the back of a "Ft. Gordon bus." 

The Veteran's reported sexual abuse is considered a personal 
assault under VA regulations.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Patton v. West, 12 Vet. App. 272 (1999) held that VA manual 
procedures for developing evidence related to PTSD claims 
based on personal assault must be followed and remanded the 
claim for additional notice and development.  The Court noted 
that, in cases where available records do not provide 
objective or supportive evidence of the alleged in- service 
stressor, it may be required that VA develop alternative 
sources of information.  Consistent with the holding in 
Patton, VA must notify the Veteran of the possible 
alternative sources for verifying the claimed in-service 
stressors due to personal assault.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  Examples of corroborating evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(3).

The Court likened VA's duty to notify a claimant of the 
criteria set forth in 38 C.F.R. § 3.304 (f) (3) to the 
requirements set forth in the VCAA (38 U.S.C.A. § 5103).  
Gallegos v. Peake, No. 05-2920 (December 31, 2008).

Consequently, this claim must be remanded to comply with VA 
development procedures as set out in Patton and Gallegos.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify Veteran that 
she may submit alternative forms of 
evidence (evidence other than service 
records) to corroborate her account of the 
alleged in-service assault.  A "special 
PTSD personal-assault" letter and 
questionnaire should be sent to the 
Veteran to assist her in identifying 
potential alternative sources of evidence 
to establish an in-service stressor, as 
set forth in M21-1, part III, 5.14(c).  
She should be informed that these 
alternative sources could include, but are 
not limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals. 

The Veteran should also be notified that 
alternatively, evidence of behavioral 
changes following the alleged in-service 
assault may constitute credible supporting 
evidence of the stressor under 38 C.F.R. 
§ 3.304 (f) (3).  The Veteran must then be 
provided additional time to submit such 
evidence after receipt of the personal 
assault letter and, where appropriate, by 
obtaining evidence on the Veteran's 
behalf.

2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor(s) in service, and if so, what 
was the nature of the specific 
stressor(s).  In rendering this 
determination, the attention of the RO/AMC 
is directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14c corroborate 
the Veteran's allegations of stressors 
occurring, the RO/AMC should specify that 
information.

The RO/AMC should also indicate whether 
any behavioral changes that occurred at, 
or close in time, to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21- 
1, Part III, 5.14c (9).

If the RO/AMC determines that the record 
establishes the existence of a stressor or 
stressors, it must specify which 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO/AMC 
should address any credibility questions 
raised by the record.

3.  Upon completion of the above, the 
RO/AMC should schedule a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed PTSD.  The 
examiner should review the entire claims 
file.  A copy of this remand must be 
provided to the examiner prior to the 
examination.

The examiner should note all psychiatric 
disabilities presently shown.  Any 
diagnosis must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that the current symptomatology 
is linked to one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD.  

In addition, the examiner should comment 
on the approximate date of onset and 
etiology of any diagnosed psychiatric 
disability, as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to the pre-existing diagnosis 
of personality disorder, as well as the 
post-service diagnoses of PTSD.  Further, 
the examiner is requested to provide a 
detailed medical analysis and 
interpretation of the diagnoses found 
present on examination, in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  Thereafter, the RO/AMC should then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit requested on appeal is not 
granted, the RO/AMC should issue a 
supplemental statement of the case, which 
must contain notice of all relevant action 
taken on the claim.  A reasonable period 
of time for a response should be afforded.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




